DISSENTING OPINION
Tilson, Judge:
These original protests can be construed as nothing more nor less than an objection to the action of the collector in refusing to grant or allow a 20 per centum reduction of the rates of duty assessed on all dutiable merchandise covered by the entries in these cases. This refusal of the collector to grant or allow a 20 per centum reduction of the rates of duty on all dutiable merchandise is the only action.of the collector concerning which any objection or complaint is made in these original protests, and this one act of the collector, and this one act alone, constitutes the plaintiffs’ cause of action. As a means of relief, the plaintiffs claim that they are entitled to a reduction of 20 per centum of the rates of duty or tax by virtue of treaty or trade agreement with the country of exportation or section 350 of the Tariff Act of 1930.
The original objection, that the collector erred in refusing to grant a 20 per centum reduction of the rates of duty assessed on all dutiable merchandise, is a far cry from the objection now sought to be raised and injected by way of amendment, that the collector erred in assessing duty at 12 cents per square foot on cocoa fiber mats under paragraph 1022 of the Tariff Act of 1930, as amended. Had the original protest objected to the action of the collector in assessing duty on the cocoa fiber mats at 12 cents per square foot under said paragraph 1022, then this court could now properly grant the motion to amend such a protest to claim the same to be dutiable at 90 per centum under paragraph 1529 of said act, as to protest 765132-G. The same principles and reasoning would apply with equal force to the other protests.
*86It is my opinion that the motions to amend the original protests, if granted, simply graft on to the original protests distinctly new and separate causes of action, and, not having been made within 60 days after liquidation of the entries, this court has no discretion or power to grant the same.
For the reasons stated in my dissenting opinion in Macksoud Importing Co. v. United States, T. D. 48442, which I hereby adopt as a part of my dissenting opinion herein, I decline to join in the action of my associates in granting the motions to amend the instant protests.